EXHIBIT 10.2 FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this“Amendment”) is entered into this 26th day of September, 2012, by and between SILICON VALLEY BANK, a California corporation (“Bank”), and CIMETRIX INCORPORATED, a Nevada corporation (“Borrower”), whose address is 6979 South High Tech Drive, Salt Lake City, Utah84047-3757. Recitals A.Bank and Borrower have entered into that certain Loan and Security Agreement dated as of September 27, 2011, (as the same may from time to time be amended, modified, supplemented or restated, the “Loan Agreement”). B.Bank has extended credit to Borrower for the purposes permitted in the Loan Agreement. C.Borrower has requested that Bank amend the Loan Agreement to (i)extend the Revolving Line Maturity Date, and (ii)make certain other revisions to the Loan Agreement as more fully set forth herein. D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only to the extent, in accordance with the terms, subject to the conditions and in reliance upon the representations and warranties set forth below. Agreement Now, Therefore, in consideration of the foregoing recitals and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: 1.Definitions.Capitalized terms used but not defined in this Amendment shall have the meanings given to them in the Loan Agreement. 2.Amendments to Loan Agreement. 2.1Section 4.1 (Grant of Security Interest).Section 4.1 of the Loan Agreement is hereby amended by adding the following two new paragraphs immediately after the first paragraph of Section 4.1 as follows: Borrower acknowledges that it previously has entered, and/or may in the future enter, into Bank Services Agreements with Bank. Regardless of the terms of any Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank thereunder shall be deemed to be Obligations hereunder and that it is the intent of Borrower and Bank to have all such Obligations secured by the first priority perfected security interest in the Collateral granted herein (subject only to Permitted Liens that may have superior priority to Bank’s Lien in this Agreement). If this Agreement is terminated, Bank’s Lien in the Collateral shall continue until the Obligations (other than inchoate indemnity obligations) are satisfied in full, and at such time, Bank shall, at Borrower’s sole cost and expense, terminate its security interest in the Collateral and all rights therein shall revert to Borrower.In the event (x) all Obligations (other than inchoate indemnity obligations), except for Bank Services, are satisfied in full, and (y) this Agreement is terminated, Bank shall terminate the security interest granted herein upon Borrower providing cash collateral acceptable to Bank in its good faith business judgmentfor Bank Services, if any.In the event such Bank Services consist of outstanding Letters of Credit, Borrower shall provide to Bank cash collateral in an amount equal to one hundred five percent (105%) of the Dollar Equivalent (or one hundred ten percent (110%) if the Dollar Equivalent is denominated in Foreign Currency) of the face amount of all such Letters of Credit plus all interest, fees, and costs due or to become due in connection therewith (as estimated by Bank in its good faith business judgment), to secure all of the Obligations relating to such Letters of Credit. 2.2Section 4.2 (Priority of Security Interest).The secondparagraph of Section 4.2 of the Loan Agreement is hereby deleted in its entirety. 2.3Section 8.2 (Covenant Default). Section 8.2(a) of the Loan Agreement is hereby amended by deleting it in its entirety and replacing it with the following: (a)Borrower fails or neglects to perform any obligation in Sections 2.2, 6.2, 6.4, 6.5, 6.6, 6.7, 6.8(c), 6.10 or violates any covenant in Section 7; or 2.4Section 9.1 (Rights and Remedies).Section9.1 of the Loan Agreement is hereby amended by adding Sections 9.1 (j) and 9.1 (k) immediately after Section 9.1 (i) as follows: (j)for any Letters of Credit, demand that Borrower (i) deposit cash with Bank in an amount equal to one hundred five percent (105%) of the Dollar Equivalent (or one hundred ten percent (110%) if the Dollar Equivalent is denominated in Foreign Currency) of the aggregate face amount of all Letters of Credit remaining undrawn (plus all interest, fees, and costs due or to become due in connection therewith (as estimated by Bank in its good faith business judgment)), to secure all of the Obligations relating to such Letters of Credit, as collateral security for the repayment of any future drawings under such Letters of Credit, and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid or payable over the remaining term of any Letters of Credit; and (k)terminate any FX Contract. 2.5Section 12.8 (Survival).Section 12.8 of the Loan Agreement is hereby amended by deleting it in its entirety and replacing it with the following: All covenants, representations and warranties made in this Agreement continue in full force until this Agreement has terminated pursuant to its terms and all Obligations (other than inchoate indemnity obligations and any other obligations which, by their terms, are to survive the termination of this Agreement) have been paid in full and satisfied.Without limiting the foregoing, except as otherwise provided in Section 4.1, the grant of security interest by Borrower in Section 4.1 shall survive until the termination of all Bank Services Agreements. The obligation of Borrower in Section 12.2 to indemnify Bank shall survive until the statute of limitations with respect to such claim or cause of action shall have run. 2.6Section 13 (Definitions). (a)The following terms and their respective definitions set forth in Section13.1 of the Loan Agreement are hereby amended by deleting them in their entirety and replacing them with the following: “Credit Extension” is any Advance, or any other extension of credit by Bank for Borrower’s benefit under this Agreement. “Loan Documents” are, collectively, this Agreement, the Perfection Certificate, any Bank Services Agreements, the IP Agreement, the SVB Control Agreement, any subordination agreement, any note, or notes or guaranties executed by Borrower, and any other present or future agreement between Borrower and/or for the benefit of Bank in connection with this Agreement, all as amended, restated, or otherwise modified. “Obligations” are Borrower’s obligations to pay when due any debts, principal, interest, Bank Expenses and other amounts Borrower owes Bank now or later, whether under this Agreement, the Loan Documents, or otherwise, including, without limitation, any interest accruing after Insolvency Proceedings begin and debts, liabilities, or obligations of Borrower assigned to Bank, and to perform Borrower’s duties under the Loan Documents. “Revolving Line Maturity Date” is September 25, 2013. (b)The following terms and their respective definitions are hereby added in alphabetical order to Section13.1 of the Loan Agreement as follows: “Bank Services” are any products, credit services, and/or financial accommodations previously, now, or hereafter provided to Borrower or any of its Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any letters of credit, cash management services (including, without limitation, merchant services, direct deposit of payroll, business credit cards, and check cashing services), interest rate swap arrangements, and foreign exchange services as any such products or services may be identified in Bank’s various agreements related thereto (each, a “Bank Services Agreement”). “Dollar Equivalent” is, at any time, (a) with respect to any amount denominated in Dollars, such amount, and (b) with respect to any amount denominated in a Foreign Currency, the equivalent amount therefor in Dollars as determined by Bank at such time on the basis of the then-prevailing rate of exchange in San Francisco, California, for sales of the Foreign Currency for transfer to the country issuing such Foreign Currency. “FX Contract” is any foreign exchange contract by and between Borrower and Bank under which Borrower commits to purchase from or sell to Bank a specific amount of Foreign Currency on a specified date. “Letter of Credit” is a standby or commercial letter of credit issued by Bank upon request of Borrower based upon an application, guarantee, indemnity, or similar agreement. 3.Limitation of Amendments. 3.1The amendments set forth in Section2, above, are effective for the purposes set forth herein and shall be limited precisely as written and shall not be deemed to (a)be a consent to any amendment, waiver or modification of any other term or condition of any Loan Document, or (b)otherwise prejudice any right or remedy which Bank may now have or may have in the future under or in connection with any Loan Document. 3.2This Amendment shall be construed in connection with and as part of the Loan Documents and all terms, conditions, representations, warranties, covenants and agreements set forth in the Loan Documents, except as herein amended, are hereby ratified and confirmed and shall remain in full force and effect. 3.3In addition to those Events of Default specifically enumerated in the Loan Documents, the failure to comply with the terms of any covenant or agreement contained herein shall constitute an Event of Default and shall entitle the Bank to exercise all rights and remedies provided to the Bank under the terms of any of the other Loan Documents as a result of the occurrence of the same. 4.Representations and Warranties.To induce Bank to enter into this Amendment, Borrower hereby represents and warrants to Bank as follows: 4.1Immediately after giving effect to this Amendment (a)the representations and warranties contained in the Loan Documents are true, accurate and complete in all material respects as of the date hereof (except to the extent such representations and warranties relate to an earlier date, in which case they are true and correct as of such date), and (b)no Event of Default has occurred and is continuing; 4.2Borrower has the power and authority to execute and deliver this Amendment and to perform its obligations under the Loan Agreement, as amended by this Amendment; 4.3The organizational documents of Borrower delivered to Bank on the Effective Date remain true, accurate and complete and have not been amended, supplemented or restated and are and continue to be in full force and effect; 4.4The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, have been duly authorized; 4.5The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, do not and will not contravene (a)any law or regulation binding on or affecting Borrower, (b)any contractual restriction with a Person binding on Borrower, (c)any order, judgment or decree of any court or other governmental or public body or authority, or subdivision thereof, binding on Borrower, or (d)the organizational documents of Borrower; 4.6The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, do not require any order, consent, approval, license, authorization or validation of, or filing, recording or registration with, or exemption by any governmental or public body or authority, or subdivision thereof, binding on Borrower, except as already has been obtained or made; and 4.7This Amendment has been duly executed and delivered by Borrower and is the binding obligation of Borrower, enforceable against Borrower in accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar laws of general application and equitable principles relating to or affecting creditors’ rights. 5.Integration.This Amendment and the Loan Documents represent the entire agreement about this subject matter and supersede prior negotiations or agreements.All prior agreements, understandings, representations, warranties, and negotiations between the parties about the subject matter of this Amendment and the Loan Documents merge into this Amendment and the Loan Documents. 6.Counterparts.This Amendment may be executed in any number of counterparts and all of such counterparts taken together shall be deemed to constitute one and the same instrument. 7.Effectiveness.This Amendment shall be deemed effective upon (a)the due execution and delivery to Bank of this Amendment by each party hereto, (b)Borrower’s payment of a non-refundable amendment fee in an amount equal to Five Thousand Dollars ($5,000) and (c)payment of Bank’s legal fees and expenses in connection with the negotiation and preparation of this Amendment. [Signature page follows.] In Witness Whereof,the parties hereto have caused this Amendment to be duly executed and delivered as of the date first written above. BORROWER: CIMETRIX INCORPORATED By_/s/ Jodi M. Juretich Name: Jodi M. Juretich Title: Chief Financial Officer BANK: SILICON VALLEY BANK By_/s/ Gary Jackson Name: Gary Jackson Title:Deal Team Leader
